UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 Commission File Number 0-23971 Citizens South Banking Corporation (Exact name of registrant as specified in its charter) Delaware 54-2069979 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 519 South New Hope Road, Gastonia, NC (Address of principal executive offices) (Zip code) (704) 868-5200 (Registrant's telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: Common Stock, par value $0.01 per share The NASDAQ Stock Market, LLC (Title of class) (Name of exchange on which registered) Securities Registered Pursuant to Section 12(g) of the Act:None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act of 1933. Yes [ ] No [x] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934. Yes [ ] No [x] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such requirements for the past 90 days.Yes [x] No [ ] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in the definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. [x] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] Smaller Reporting Company [x] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [x] The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price on March 27, 2012, as reported by the Nasdaq Global Market, was approximately $46.8 million. As of March 30, 2012, there were 11,506,324 shares of the common stock, $0.01 par value, outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the 2012 Annual Meeting of Stockholders of the Registrant are included by reference into Part III. CITIZENS SOUTH BANKING CORPORATION ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2011 TABLE OF CONTENTS Page Part I Item 1. Business 1 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Mine Safety Disclosures 17 Part II Item 5. Market for Registrant’s Common Stock, Related Stockholder Mattersand Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 46 Item 8. Financial Statements and Supplementary Data 48 Report of Independent Registered Public Accounting Firm 48 Consolidated Statements of Financial Condition 49 Consolidated Statements of Operations 50 Consolidated Statements of Changes in Shareholders’ Equity 51 Consolidated Statements of Cash Flows 52 Notes to Consolidated Financial Statements 53 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 97 Item 9A. Controls and Procedures 97 Item 9B. Other Information 98 Part III Item 10. Directors, Executive Officers and Corporate Governance 99 Item 11. Executive Compensation 99 Item 12. Security Ownership of Certain Beneficial Owners and Management andRelated Stockholder Matters 99 Item 13. Certain Relationships, Related Transactions and Director Independence 99 Item 14. Principal Accountant Fees and Services 99 Part IV Item 15. Exhibits and Financial Statement Schedules Signatures Forward-Looking Statements This report contains certain forward-looking statements with respect to the Company’s financial condition, results of operations and business of the Company and the Bank.These statements are based on assumptions and estimates with respect to future business strategies and decisions that are subject to change based on changes in the economic and competitive environment in which we operate.Such forward- looking statements can be identified by the use of words such as“may,” “would,” “could,” “will,” “expect,” “believe,” “estimate,” “intend,” and “plan,” as well as similar expressions. Such statements are based on our current beliefs and expectations and are inherently subject to significant business, economic, and competitive uncertainties and contingencies, many of which are beyond our control.A number of factors could cause actual conditions, events, or results to differ significantly from those described in the forward-looking statements.Factors that could cause such a difference include, but are not limited to, 1) the timing and amount of revenues that may be recognized by the Company, 2) changes in local or national economic trends, 3) increased competition among depository and financial institutions, 4) continuation of current revenue and expense trends (including trends affecting charge-offs and provisions for loan losses), 5) changes in interest rates and the shape of the yield curve, and 6) adverse legal, regulatory or accounting changes and other risk factors described below under Item 1A. “Risk Factors” of this Annual Report.Forward-looking statements speak only as of the date they are made and the Company is under no duty to update these forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements. PART I ITEM 1. BUSINESS General Citizens South Banking Corporation (the “Company”) is a Delaware corporation that owns all of the outstanding shares of common stock of Citizens South Bank (the "Bank"). The shares of common stock of the Company trade on the Nasdaq Global Market under the ticker symbol “CSBC.”The Company’s principal business activities are overseeing and directing the business of the Bank. The Company’s assets consist primarily of the outstanding capital stock of the Bank, deposits held at the Bank and investment securities.The Company became the holding company for the Bank on September 30, 2002, in connection with the mutual-to-stock conversion of Citizens South Holdings, MHC, the mutual holding company of Citizens South Banking Corporation, a federal corporation, formerly named Gaston Federal Bancorp, Inc., which was originally formed on March 18, 1998 for the purpose of acting as the holding company for the Bank. As of December 31, 2011, the Company had total assets of $1.1 billion, total loans of $733.8 million, total deposits of $876.1 million, and shareholders’ equity of $92.7 million. Citizens South Bank was chartered in 1904 and currently operates as a federally chartered savings bank. The Bank is headquartered in Gastonia, North Carolina, which is located approximately 20 miles west of Charlotte, North Carolina.The Bank’s executive office is located at 519 South New Hope Road, P.O. Box 2249, Gastonia, North Carolina 28053-2249 and its telephone number is (704) 868-5200. The Company also maintains a website at www.citizenssouth.com that includes important information on our Bank, including a list of our products and services, branch locations and current financial information.Information on our website should not be considered a part of this Annual Report. The Bank provides a full range of retail products, commercial banking services, and mortgage lending services to local customers through our 21 branch offices located in North Carolina, South Carolina, and Georgia.Our primary banking activities include the acceptance of deposits and the origination of loans.We offer retail deposit products such as checking, savings, NOW and money market accounts, as well as time deposits and individual retirement accounts.For business customers, the Bank offers commercial analysis deposit accounts, business checking accounts, and repurchase agreements (also called securities sold under agreement to repurchase).The Bank is a member of the Certificate of Deposit Account Registry Service (“CDARS”), which gives our customers the ability to obtain FDIC insurance on deposits of up to $50 million, while continuing to work directly with our Bank. The Bank also offers a wide variety of consumer and commercial loans including business loans, real estate loans, residential loans and consumer loans.We offer consumer and business credit cards, debit cards, commercial letters of credit, safe deposit box rentals, and electronic funds transfer services, including automated clearing house, or ACH, and wire transfers.In addition, the Bank offers online banking, remote deposit capture, cash management, bank-by-phone capabilities, and ATM services.The Bank also acts as a broker in the sale of uninsured financial products. 1 The Bank’s results of operations are heavily dependent on net interest income, which is the difference between the interest earned on loans and securities and the interest paid on deposits and borrowings.Results of operations are also materially affected by the Bank’s provision for loan losses, noninterest income, and noninterest expense.Noninterest income primarily consists of fee income generated from deposit accounts, mortgage banking fees, commissions earned from the sale of uninsured investment products, increases in the cash value of bank-owned life insurance policies, net gains from the sale of assets and other noninterest income items.The Bank’s noninterest expense primarily consists of compensation and employee benefits, occupancy expense, professional services, advertising, deposit insurance, loan collection expenses, other real estate owned value adjustments and expenses, amortization of intangible assets, impairment of investments, and other noninterest expenses.Results of operations are also significantly affected by local economic and competitive conditions, changes in interest rates, and actions of regulatory and governmental authorities. In September 2011, the Company entered into a Securities Purchase Agreement with the United States Department of the Treasury (“Treasury”), pursuant to which the Company issued and sold to the Treasury 20,500 shares of its Senior Non-Cumulative Perpetual Preferred Stock, Series C for aggregate proceeds of $20,500,000.The Securities Purchase Agreement was entered into, and the Series C Preferred Stock was issued, pursuant to the Treasury’s Small Business Lending Fund program (“SBLF”), as established under the Small Business Jobs Act of 2010.The Series C Preferred Stock is entitled to receive non-cumulative dividends payable quarterly. The dividend rate was initially set at 4.84% per annum based upon the initial level of qualified small business lending (“QSBL”) by the Bank.The dividend rate for future dividend periods will be set based upon the percentage change in the QSBL between each dividend period and the baseline QSBL level.This dividend rate may vary from 1% per annum to 5% per annum for the second through tenth dividend periods, from 1% per annum to 7% per annum for the eleventh through the first half of the nineteenth dividend periods.If the Series C Preferred Stock remains outstanding for more than four-and-one-half years, the dividend rate will be fixed at 9%.As a result of the Company’s participation in SBLF, the Company redeemed all 20,500 shares of its Fixed Rate Cumulative Perpetual Preferred Stock, Series A it sold to the Treasury on December 12, 2008, as a part of the Troubled Asset Relief Program (“TARP”).Subsequently in November 2011, the Company repurchased from the Treasury a warrant to purchase 428,870 shares of the Company.The warrant was issued to Treasury on December 12, 2008, in connection with the Company’s participation in the Treasury’s Capital Purchase Program as part of the TARP. In April 2011, the Bank entered into a purchase and assumption agreement with the Federal Deposit Insurance Corporation (“FDIC”), as receiver for New Horizons Bank (“NHB”), to acquire substantially all of the assets and assume substantially all of the liabilities of NHB.New Horizons Bank was a Georgia state-chartered bank headquartered in East Ellijay, Georgia.NHB was established in 2004 and operated from one location in East Ellijay, Georgia.The fair values of the assets acquired and liabilities assumed were determined based on the requirements of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820: Fair Value Measurements and Disclosures.The fair value amounts are subject to change for up to one year after the closing date of the acquisition as additional information relative to closing date fair values becomes available.In connection with the acquisition, the Bank entered into two loss-share agreements with the FDIC that covered approximately $69.3 million of the $71.2 million of loans that were acquired from the FDIC (the “covered loans”) and all of the $11.6 million of OREO that was acquired from the FDIC (collectively referred to as “covered assets”).One loss-share agreement covers certain residential loans and OREO for a period of ten years.The other loss-share agreement covers all remaining covered assets for a period of five years.Pursuant to the terms of the loss-share agreements, the FDIC is obligated to reimburse the Bank for 80% of all eligible losses, which begins with the first dollar of loss occurred, and certain collection and disposition expenses with respect to covered assets. The Bank has a corresponding obligation to reimburse the FDIC for 80% of eligible recoveries with respect to covered assets for a period of ten years for residential properties and eight years for all other covered assets.The Bank recorded an estimated receivable from the FDIC in the amount of $19.9 million, which represents the discounted value of the FDIC’s estimated portion of the expected future loan losses.Any losses incurred on the remaining $1.9 million in acquired loans not covered under shared-loss agreements will be the sole responsibility of the Bank. Also, new loans made after the acquisition date are not covered by FDIC loss-share agreements. After applying purchase accounting adjustments to the acquired assets and liabilities, the Company recognized an initial $4.4 million pre-tax gain from the acquisition which was included as a component of noninterest income.Net of fair market adjustments, the Bank acquired $49.3 million of loans and assumed $96.7 million of total deposits.Citizens South Bank received a $12.8 million discount on the assets acquired and paid a $748,000, or 1%, deposit premium (excluding market placed deposits). Also, as a part of this acquisition, the Company recorded a $1.6 million core deposit intangible that will be amortized over an eight-year period under the accelerated method.Additional details may be found in Note 3 – FDIC-Assisted Acquisitions of Section 8. of this Annual Report. 2 In March 2010, the Bank entered into a purchase and assumption agreement with the FDIC, as receiver for Bank of Hiawassee, to acquire substantially all of the assets and assume substantially all of the liabilities of Bank of Hiawassee. The Bank of Hiawassee was a Georgia state-chartered bank headquartered in Hiawassee, Georgia, and operated five full-service offices in the North Georgia area.The fair values of the assets acquired and liabilities assumed were determined based on the requirements of FASB ASC Topic 820: Fair Value Measurements and Disclosures.The fair value amounts are subject to change for up to one year after the closing date of the acquisition as additional information relative to closing date fair values becomes available.The acquired loans, also referred to as “covered loans,” are covered by two loss-share agreements between the FDIC and the Bank, which afford the Bank significant protection against future loan losses.Under these loss-share agreements, the FDIC will cover 80% of net loan losses up to $102 million and 95% of net loan losses that exceed $102 million.The term of the loss-share agreements is ten years for losses and recoveries on residential real estate loans, five years for losses on all other loans and eight years for recoveries on all other loans. The Bank recorded an estimated receivable from the FDIC in the amount of $36.3 million, which represents the discounted value of the FDIC’s estimated portion of the expected future loan losses.New loans made after the acquisition date are not covered by the FDIC loss-share agreements.After applying purchase accounting adjustments to the acquired assets and liabilities, the Company recognized an initial $18.7 million pre-tax gain from the acquisition which was included as a component of noninterest income.Net of fair market adjustments, the Bank acquired $183.2 million of loans and assumed $292.2 million of total deposits and $31.6 million of borrowed money.Citizens South Bank received a $33.6 million discount on the assets acquired and paid a $2.5 million, or 1%, deposit premium, resulting in net proceeds of $31.1 million to Citizens South Bank funded by the FDIC.Also, as a part of this acquisition, the Company recorded a $1.6 million core deposit intangible that will be amortized over an eight-year period under the accelerated method.Additional details may be found in Note 3 – FDIC-Assisted Acquisitions of Section 8. of this Annual Report. Market Area and Competition Banking is very competitive in the markets that we serve. We compete against large commercial financial institutions, other community banks, savings and loan associations, credit unions, mortgage companies, brokerage companies, and various other institutions that offer credit or solicit deposits to small businesses and consumers.Many of our competitors have broad geographic diversity and have greater access to credit markets, lower costs of funding, higher lending limits, and greater media exposure than our Company.However, we believe that we compete effectively in our markets by using our strong community roots and support which we have fostered over our 107 years of community banking.We encourage our employees to participate in local civic organizations and we support many local community events.We focus on providing superior personal service to small businesses and local consumers through our network of 21 full-service offices.We also offer a wide variety of products and services including remote deposit capture and on-line banking that compete effectively with much larger competitors. We consider our primary market area to be the North Carolina Counties of Gaston, Rowan, Iredell, Union, Mecklenburg, Cabarrus, Lincoln, and Cleveland, the South Carolina County of York, and the Georgia Counties of Union, Fannin, Gilmer and Towns.Our market areas represent the metropolitan area of Charlotte, North Carolina and the Northern Georgia area.The metropolitan area of Charlotte has a diverse economic base that includes business sectors in banking and finance, energy, insurance, manufacturing, textiles, apparel, fabricated metals, construction, health care, transportation, retail trade, telecommunications, government services, and education. In 2011, the Charlotte metropolitan area experienced decreases in housing prices, an increased unemployment rate, decreased housing starts and housing sales, and decreased commercial activity.However, the economic slowdown in the Charlotte metropolitan area has generally been less severe than the economic slowdown experienced in other large metropolitan areas of the country.The North Georgia market, which is located in the mountains and has a number of large lakes in the area, is a popular vacation destination and second home market for those living in the Atlanta metropolitan area.As such, this market is predominately comprised of small businesses that support retirees, second home owners, and vacationers.The economic slowdown in the Atlanta region has had an adverse effect on the North Georgia market.Conversely, as the economic conditions in the Atlanta region improve, the North Georgia market should also begin to improve. 3 Employees As of December 31, 2011, the Company had 201 full-time and 37 part-time employees, none of whom is represented by a collective bargaining unit.The Company provides employee benefit programs, including an Employee Stock Ownership Plan, an employer match 401(k) retirement plan, group life, disability, heath, and dental insurance, and paid vacation and sick leave. Management believes its working relationship with its employees is good. Subsidiaries Citizens South Banking Corporation is a unitary savings and loan holding company that owns all of the outstanding stock of Citizens South Bank.In addition, the Company has a wholly-owned non-consolidated subsidiary, CSBC Statutory Trust I, which was used to issue $15 million of trust preferred securities.The proceeds from these obligations were invested in the Bank as Tier I capital.These obligations represent a full and unconditional guarantee by the Company of the trust’s obligations under the preferred securities. The Bank has two subsidiaries, Citizens South Financial Services, Inc, and Citizens Properties, LLC. Citizens South Financial Services, Inc. primarily owns stock in a title insurance company which is used by the Bank for certain real estate transactions.Citizens Properties, LLC was formed in January 2012 for the purpose of holding title to certain real estate that was acquired by the Bank through foreclosure. Supervision and Regulation The following discussion summarizes certain material elements of the regulatory framework applicable to Citizens South Banking Corporation and its subsidiaries.These summaries of statutes and regulations are not intended to be complete and such summaries are qualified in their entirety by reference to such statutes and regulations.A change in the statutes, regulations, or regulatory policies applicable to the Company, or its subsidiaries, could have a material effect on the business of the Company. General.Citizens South Banking Corporation is a unitary savings and loan holding company that is subject to regulation and supervision by the Board of Governors of the Federal Reserve System (“Federal Reserve”).As such, the Company is required to serve as a source of financial strength to its subsidiary depository institution and to commit resources to support the depository institution as needed.The Federal Reserve also has the authority to require the Company to terminate any activity or to relinquish control of a nonbank subsidiary upon the Federal Reserve’s determination that such activity or control constitutes a serious risk to the financial soundness and stability of the holding company or the depository institution. Citizens South Bank is a federally chartered stock savings bank and derives its lending and investment powers from the Home Owners’ Loan Act, as amended, and the regulations of the Office of the Comptroller of the Currency (“OCC”).Under these laws and regulations, Citizens South Bank may invest in mortgage loans secured by residential and commercial real estate, commercial business and consumer loans, certain types of investment securities and certain other assets.Citizens South Bank also may establish subsidiaries that may engage in activities not otherwise permissible for the Bank, including real estate investment and securities and insurance brokerage. The Bank is subject to examination, supervision, and regulation by the OCC, as its primary federal regulator, and the FDIC, as the deposit insurer.Citizens South Bank is also a member of and owns stock in the Federal Home Loan Bank of Atlanta (“FHLB”), which is a part of the Federal Home Loan Bank System.The Bank must file reports with the OCC and the FDIC concerning its activities and financial condition in addition to obtaining regulatory approvals prior to entering into certain transactions such as mergers or acquisitions. This regulation and supervision establishes a comprehensive framework of activities in which an institution may engage and is intended primarily for the protection of the insurance fund and depositors. Under this system of federal regulation, financial institutions are periodically examined to ensure that they satisfy applicable standards with respect to their capital adequacy, assets, management, earnings, liquidity and sensitivity to market interest rates. Citizens South Bank is also regulated to a lesser extent by the Federal Reserve, governing reserves to be maintained against deposits and other matters.Citizens South Bank’s relationship with its depositors and borrowers also is regulated to a great extent by both federal and state laws, especially in matters concerning the ownership of deposit accounts and the form and content of the Bank’s loan documents. 4 Dodd-Frank Act. The Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), which was enacted on July21, 2010, has significantly changed the current bank regulatory structure and affected the lending, investment, trading and operating activities of financial institutions and their holding companies. The Dodd-Frank Act eliminated the Office of Thrift Supervision and required that federal savings associations be regulated by the Office of the Comptroller of the Currency (the primary federal regulator for national banks). The Dodd-Frank Act also authorizes the Federal Reserve to supervise and regulate all savings and loan holding companies. The Dodd-Frank Act requires the Federal Reserve Board to set minimum capital levels for bank holding companies that are as stringent as those required for insured depository institutions, and the components of Tier 1 capital would be restricted to capital instruments that are currently considered to be Tier 1 capital for insured depository institutions. In addition, the proceeds of trust preferred securities (“TPS”) are excluded from Tier 1 capital unless such securities were issued prior to May19, 2010, by bank or savings and loan holding companies with less than $15billion of assets. The Company’s $15 million of TPS will be grandfathered under this legislation. The legislation also establishes a floor for capital of insured depository institutions that cannot be lower than the standards in effect today, and directs the federal banking regulators to implement new leverage and capital requirements within 18months. These new leverage and capital requirements must take into account off-balance sheet activities and other risks, including risks relating to securitized products and derivatives. The Dodd-Frank Act also created a new Consumer Financial Protection Bureau with broad powers to supervise and enforce consumer protection laws. The Consumer Financial Protection Bureau has broad rulemaking authority for a wide range of consumer protection laws that apply to all banks and savings institutions, including the authority to prohibit “unfair, deceptive or abusive” acts and practices. Banks and savings institutions with $10.0billion or less in assets, such as Citizens South Bank, will be examined by their applicable bank regulators. The new legislation also weakens the federal preemption available for national banks and federal savings associations, and gives the state attorneys general the ability to enforce applicable federal consumer protection. Standards for Safety and Soundness and Enforcement.Federal law requires each federal banking agency to prescribe certain standards for all insured depository institutions.These standards relate to, among other things, internal controls, information systems and audit systems, loan documentation, credit underwriting, interest rate risk exposure, asset growth, loan concentrations, compensation, and other operational and managerial standards as the agency deems appropriate.If the appropriate federal banking agency determines that an institution fails to meet any standard prescribed by the guidelines, the agency may require the institution to submit to the agency an acceptable plan to achieve compliance with the standard.If an institution fails to meet these standards, the appropriate federal banking agency may require the institution to submit a compliance plan.The OCC has primary enforcement responsibility over federal savings institutions and has the authority to bring enforcement action against all “institution-affiliated parties,” including certain shareholders, and attorneys, appraisers and accountants who knowingly or recklessly participate in wrongful action likely to have an adverse effect on an insured institution.Formal enforcement action may range from the issuance of a capital directive, a cease and desist order, removal of officers and/or directors of the institution, receivership, conservatorship, civil penalties, or the termination of deposit insurance.The FDIC also has the authority to recommend to the OCC that enforcement action be taken with respect to a particular savings institution.If action is not taken by the OCC, the FDIC has authority to take action under specified circumstances. As of December 31, 2011, there were no outstanding enforcement actions against the Company or the Bank by any regulatory agencies. Capital Adequacy.The various federal bank regulators, including the OCC, have adopted risk-based capital requirements for assessing bank capital adequacy. These standards define what qualifies as capital and establish minimum capital standards in relation to assets and off-balance sheet exposures, as adjusted for credit risks. These regulations require banks to meet three minimum capital standards: a 1.5% tangible capital ratio, a 4% leverage ratio (3% for savings banks receiving the highest rating on the CAMELS rating system) and an 8% risk-based capital ratio.For capital adequacy purposes, a bank is placed in one of the following five categories based on the bank’s capital: 1) well capitalized (at least 5% leverage capital, 6% Tier 1 risk-based capital and 10% total risk-based capital); 2) adequately capitalized (at least 4% leverage capital (3% for savings banks receiving the highest rating on the CAMELS rating system), 4% Tier 1 risk-based capital and 8% total risk-based capital); 3) undercapitalized (less than 4% leverage capital (3% for savings banks receiving the highest rating on the CAMELS rating system), 4% Tier 1 risk-based capital or less than 8% total risk-based capital,); 4) significantly undercapitalized (less than 3%leverage capital, 3% Tier 1 risk-based capital or less than 6% total risk-based capital,); and 5) critically undercapitalized (less than 2% tangible capital). At December 31, 2011 and 2010, Citizens South Bank met the criteria for being considered “well-capitalized” for all three regulatory capital standards. 5 Capital Distributions.OCCregulations govern capital distributions by a federal savings bank, which include cash dividends, stock repurchases and other transactions charged to the capital account. A savings bank must file an application for approval of a capital distribution if: 1) the total capital distributions for the applicable calendar year exceed the sum of the savings bank’s net income for that year to date plus the savings bank’s retained net income for the preceding two years; 2) the bank would not be at least adequately capitalized following the distribution; 3) the distribution would violate any applicable statute, regulation, agreement or OCC-imposed condition; or 4) the savings bank is not eligible for expedited treatment of its filings. Even if an application is not otherwise required, every savings bank that is a subsidiary of a holding company must file a notice with the Federal Reserve at least 30 days before the board of directors declares a dividend or approves a capital distribution. The OCC may disapprove a notice or application if: 1) the savings bank would be undercapitalized following the distribution; 2) the proposed capital distribution raises safety and soundness concerns; or 3) the capital distribution would violate a prohibition contained in any statute, regulation or agreement. Changes in Control.Federal law prohibits a savings and loan holding company from acquiring direct or indirect control of another savings institution or holding company thereof, without prior written approval of the OCC.It also prohibits the acquisition or retention of, with specified exceptions, more than 5% of the equity securities of a company engaged in activities that are not closely related to banking or financial in nature or acquiring or retaining control of an institution that is not federally insured.In evaluating applications by holding companies to acquire savings institutions, the OCC must consider the financial and managerial resources, future prospects of the savings institution involved, the effect of the acquisition on the risk to the insurance fund, the convenience and needs of the community and competitive factors. In addition, under the Change in Bank Control Act, no person may acquire control of a savings and loan holding company such as Citizens South Banking Corporation unless the Federal Reserve has been given 60 days’ prior written notice and has not issued a notice disapproving the proposed acquisition, taking into consideration certain factors, including the financial and managerial resources of the acquirer and the competitive effects of the acquisition.Control, as defined under federal law, means ownership, control of or holding irrevocable proxies representing more than 25% of any class of voting stock, control in any manner of the election of a majority of the company’s directors, or a determination by the regulator that the acquirer has the power to direct, or directly or indirectly to exercise a controlling influence over, the management or policies of the institution.Acquisition of more than 10% of any class of a savings and loan holding company’s voting stock constitutes a rebuttable presumption of control under the regulations under certain circumstances including where, is the case with Citizens South Banking Corporation, the issuer has registered securities under Section 12 of the Securities Exchange Act of 1934. Community Reinvestment Act and Fair Lending Laws.All savings banks have a responsibility under the Community Reinvestment Act and related regulations to help meet the credit needs of their communities, including low- and moderate-income neighborhoods.In connection with its examination of a federal savings bank, the OCC is required to assess the savings bank’s record of compliance with the Community Reinvestment Act.In addition, the Equal Credit Opportunity Act and the Fair Housing Act prohibit lenders from discriminating in their lending practices on the basis of characteristics specified in those statutes.A bank’s failure to comply with the provisions of the Community Reinvestment Act could, at a minimum, result in regulatory restrictions on its activities. The failure to comply with the Equal Credit Opportunity Act and the Fair Housing Act could result in enforcement actions by the OCC, as well as other federal regulatory agencies and the Department of Justice.Citizens South Bank received a “Satisfactory” Community Reinvestment Act rating in its most recent federal examination. Transactions with Affiliates.A federal savings bank’s authority to engage in transactions with its affiliates is limited by OCC regulations and by Sections 23A and 23B of the Federal Reserve Act (“FRA”) and its implementing regulations.The term affiliates for these purposes generally means any company that controls or is under common control with an institution.Citizens South Banking Corporation and its subsidiaries are affiliates of Citizens South Bank.In general, transactions with affiliates must be on terms that are as favorable to the savings bank as comparable transactions with non-affiliates.In addition, certain types of these transactions are restricted to an aggregate percentage of the savings bank’s capital.Collateral in specified amounts must usually be provided by affiliates in order to receive loans from the savings bank.In addition, OCC regulations prohibit a savings bank from lending to any of its affiliates that are engaged in activities that are not permissible for bank holding companies and from purchasing the securities of any affiliate, other than a subsidiary. 6 Loans to Insiders.Citizens South Bank’s authority to extend credit to its directors, executive officers and 10% shareholders, as well as to entities controlled by such persons, is currently governed by the requirements of Sections22(g) and 22(h) of the FRA and Regulation O of the Federal Reserve Board. Among other things, these provisions require that extensions of credit to insiders be made on terms that are substantially the same as, and follow credit underwriting procedures that are not less stringent than those prevailing for comparable transactions with unaffiliated persons and that do not involve more than the normal risk of repayment or present other unfavorable features, andnot exceed certain limitations on the amount of credit extended to such persons, individually and in the aggregate, which limits are based, in part, on the amount of Citizens South Bank’s capital.In addition, extensions of credit in excess of certain limits must be approved by Citizens South Bank’s Board of Directors. Insurance of Deposit Accounts.The Bank’s deposits are insured up to applicable limits by the Deposit Insurance Fund of the FDIC. Under the FDIC’s risk-based assessment system, insured institutions are assigned to one of four risk categories based on supervisory evaluations, regulatory capital levels and certain other factors, with less risky institutions paying lower assessments.An institution’s assessment rate depends upon the category to which it is assigned, and certain adjustments specified by FDIC regulations.Assessment rates currently range from 2.5 to 45 basis points of total assets less tangible equity.The FDIC may adjust the scale uniformly, except that no adjustment can deviate more than two basis points from the base scale without notice and comment.No institution may pay a dividend if in default of the federal deposit insurance assessment. In addition to the assessment for deposit insurance, institutions are required to make payments on bonds issued in the late 1980s by the Financing Corporation to recapitalize a predecessor deposit insurance fund. That payment is established quarterly and during the quarter ended December 31, 2011 equaled 0.68 basis points of total assets less tangible capital. The FDIC has authority to increase insurance assessments. A significant increase in insurance premiums would likely have an adverse effect on the operating expenses and results of operations of the Bank.We cannot predict what insurance assessment rates will be in the future. Insurance of deposits may be terminated by the FDIC upon a finding that the institution has engaged in unsafe or unsound practices, is in an unsafe or unsound condition to continue operations or has violated any applicable law, regulation, rule, order or regulatory condition imposed in writing.We do not know of any practice, condition or violation that might lead to termination of deposit insurance. Qualified Thrift Lender Test.As a federal savings bank, Citizens South Bank is subject to a qualified thrift lender (“QTL”) test.Under the QTL test, Citizens South Bank must maintain at least 65% of its portfolio assets in qualified thrift investments in at least nine months of the most recent 12-month period.A savings bank that fails the qualified thrift lender test must operate under specified restrictions.The Dodd-Frank Act made noncompliance with the QTL Test potentially subject to agency enforcement action for a violation of law.At December 31, 2011, Citizens South Bank maintained approximately 77% of its portfolio assets in qualified thrift investments and satisfied the QTL test. Federal Home Loan Bank System.Citizens South Bank is a member of the FHLB, which provides a central credit facility primarily for member institutions.As a member of the FHLB of Atlanta, Citizens South Bank is required to acquire and hold shares of capital stock in the FHLB in an amount at least equal to 0.15% of the Bank’s total assets.Also, the Bank is required to acquire and hold capital stock in the amount of 4.5% of outstanding borrowings from the FHLB.As of December 31, 2011, Citizens South Bank was in compliance with these requirements. Federal Reserve System. The Federal Reserve Board regulations require savings banks to maintain reserves against their transaction accounts, such as negotiable order of withdrawal and regular checking accounts.At December 31, 2011, Citizens South Bank was in compliance with these reserve requirements.The balances maintained to meet the reserve requirements imposed by the Federal Reserve Board may be used to satisfy liquidity requirements imposed by the OCC. 7 USA Patriot Act.The Uniting and Strengthening America by Providing Appropriate Tools Required to Obstruct Terrorism Acts (the “Patriot Act”) gives the federal government new powers to address terrorist threats through enhanced domestic security measures, expanded surveillance powers, increased information sharing and broadened anti-money laundering requirements.The Patriot Act also contains additional laws and regulations regarding money laundering, financial transparency, and customer identification verification.We have established appropriate policies, procedures and systems designed to comply with these regulations. Holding Company Regulation. The Company is a unitary savings and loan holding company, subject to regulation and supervision by the Federal Reserve.The Federal Reserve has enforcement authority over the Company and its non-savings institution subsidiaries.Among other things, this authority permits the Federal Reserve to restrict or prohibit activities that are determined to be a risk to the Bank. The Company’s activities are limited to those activities permissible for financial holding companies or for multiple savings and loan holding companies.A financial holding company may engage in activities that are financial in nature, including underwriting equity securities and insurance, incidental to financial activities or complementary to a financial activity.The Dodd-Frank Act added that any savings and loan holding company that engages in activities permissible for a financial holding company must meet the qualitative requirements for a bank holding company to be a financial holding company and conduct the activities in accordance with the requirements that would apply to a financial holding company’s conduct of the activity.A multiple savings and loan holding company is generally limited to activities permissible for bank holding companies under Section 4(c)(8) of the Bank Holding Company Act, subject to the prior approval of the Federal Reserve, and certain additional activities authorized by Federal Reserve regulations. Federal law prohibits a savings and loan holding company, directly or indirectly, or through one or more subsidiaries, from acquiring control of another savings institution or holding company thereof, without prior written approval of the Federal Reserve.It also prohibits the acquisition or retention of, with specified exceptions, more than 5% of the equity securities of a company engaged in activities that are not closely related to banking or financial in nature or acquiring or retaining control of an institution that is not federally insured.In evaluating applications by holding companies to acquire savings institutions, the Federal Reserve must consider the financial and managerial resources and future prospects of the savings institution involved, the effect of the acquisition on the risk to the insurance fund, the convenience and needs of the community and competitive factors. Savings and loan holding companies are not currently subject to specific regulatory capital requirements.The Dodd-Frank Act, however, requires the Federal Reserve to promulgate consolidated capital requirements for depository institution holding companies that are no less stringent, both quantitatively and in terms of components of capital, than those applicable to institutions themselves.Instruments such as cumulative preferred stock and trust preferred securities will no longer be includable as Tier 1 capital, as is currently the case with bank holding companies. Instruments issued by May 19, 2010 will be grandfathered for companies with consolidated assets of $15 billion or less.There is a five-year transition period (from the July 21, 2010 effective date of the Dodd-Frank Act) before the capital requirements will apply to savings and loan holding companies. The Dodd-Frank Act also extends the “source of strength” doctrine to savings and loan holding companies.The regulatory agencies must issue regulations requiring that all bank and savings and loan holding companies serve as a source of strength to their subsidiary depository institutions by providing capital, liquidity and other support in times of financial stress. The Federal Reserve has issued a policy statement regarding the payment of dividends and the repurchase of shares of common stock by bank holding companies that it has made applicable to savings and loan holding companies as well.In general, the policy provides that dividends should be paid only out of current earnings and only if the prospective rate of earnings retention by the holding company appears consistent with the organization’s capital needs, asset quality and overall financial condition.Regulatory guidance provides for prior regulatory review of capital distributions in certain circumstances such as where the company’s net income for the past four quarters, net of dividends previously paid over that period, is insufficient to fully fund the dividend or the company’s overall rate of earnings retention is inconsistent with the company’s capital needs and overall financial condition.The ability of a holding company to pay dividends may be restricted if a subsidiary bank becomes undercapitalized.The policy statement also provides for regulatory review prior to a holding company redeeming or repurchasing regulatory capital instruments when the holding company is experiencing financial weaknesses or redeeming or repurchasing common stock or perpetual preferred stock that would result in a net reduction as of the end of a quarter in the amount of such equity instruments outstanding compared with the beginning of the quarter in which the redemption or repurchase occurred. These regulatory policies could affect the ability of Citizens South Banking Corporation to pay dividends, repurchase shares of common stock or otherwise engage in capital distributions. 8 The Emergency Economic Stabilization Act of 2008.In 2008 the Congress enacted The Emergency Economic Stabilization Act of 2008 (“EESA”) which provides the U.S. Secretary of the Treasury with broad authority to implement certain actions to help restore stability and liquidity to U.S. markets. One of the provisions resulting from the legislation is the Troubled Asset Relief Program (“TARP”) Capital Purchase Program (“CPP”), which provides for direct equity investment in perpetual preferred stock by the U.S. Treasury Department in qualified financial institutions. In 2008 Citizens South Banking Corporation was approved to participate in the CPP and received $20.5 million pursuant to this program.The Company repaid this investment in 2011 and is no longer subject to the restrictions of the TARP CPP. Sarbanes-Oxley Act of 2002. The Sarbanes-Oxley Act of 2002 addresses, among other issues, corporate governance, auditing and accounting, executive compensation, and enhanced and timely disclosure of corporate information. We have prepared policies, procedures and systems designed to ensure compliance with the Sarbanes-Oxley Act and related regulations. Federal Securities Laws.Citizens South Banking Corporation common stock is registered with the SEC pursuant to Section 12(b) of the Exchange Act. Citizens South Banking Corporation is subject to the reporting requirements, proxy solicitation, insider trading restrictions and other requirements under the Securities Exchange Act of 1934. Federal Taxation. The Company and the Bank are subject to the provisions of the Internal Revenue Code of 1986, as amended, in the same general manner as other corporations.For federal income tax purposes, the Bank reports its income and expenses on the accrual method of accounting and uses a tax year ending December 31 for filing its federal income tax returns. State Taxation -North Carolina.Under North Carolina law, the corporate income tax is 6.9% of federal taxable income as computed under the Code, subject to certain prescribed adjustments.In addition, an annual state franchise tax is imposed at a rate of 0.15% applied to the greatest of the Company’s capital stock, surplus and undivided profits, investment in tangible property in North Carolina or 55% of the appraised valuation of property in North Carolina. State Taxation -Delaware.Delaware franchise taxes are imposed on the Company.Two methods are provided for calculating the tax and the lesser tax is payable.The first method is based on the authorized number of shares.The tax under this method is $90.00 for the first 10,000 authorized shares plus $50.00 for each additional 10,000 authorized shares or part thereof.The second method is based on an assumed par value capital.The tax rate under this method is $200 per $1,000,000 or portion thereof of assumed par value capital.Assumed par is computed by dividing total assets by total issued shares (including treasury shares).Assumed par value capital is calculated by multiplying the lesser of assumed par or stated par value by total authorized shares. 9 ITEM 1A. RISK FACTORS An investment in our common stock involves certain risks. You should carefully consider the material risk factors described below and all other information contained in this Annual Report on Form 10-K before you decide to buy our common stock.If any of the events described below occur, the Company’s financial condition or results of operations could be materially adversely affected.In that event, the Company’s stock price may decline. It is possible that risks and uncertainties not listed below may arise or become material in the future and affect our business. A prolonged economic downturn, especially one affecting our geographic market area, has and will adversely affect our business and financial results. The economic condition of the United States and the markets that we serve has experienced a prolonged slowdown.While economic growth has resumed, the rate of growth has been slow and unemployment remains at relatively high levels. The economic downturn in the Charlotte region has generally been less severe than the economic slowdown experienced in other larger metropolitan areas of the country.However, the Charlotte region did experience decreases in housing prices, an increased unemployment rate, decreased housing starts and housing sales and commercial activity.Our business is subject to periodic fluctuations based on local economic conditions in the Charlotte and North Georgia regions. These fluctuations are not predictable, cannot be controlled, and may have a material adverse impact on our operations and financial condition. Our operations are locally oriented and community-based. Accordingly, we expect to continue to be dependent upon local business conditions as well as conditions in the local residential and commercial real estate markets we serve. Weakness in our market areas could adversely affect our earnings and consequently our financial condition because borrowers may not be able to repay their loans, the value of the collateral securing loans to borrowers may decline, and the quality of our loan portfolio may decline.Any of these scenarios could require us to charge off a higher percentage of loans and/or increase provisions for loan losses, which would reduce our net income. Due to our limited market areas, negative economic conditions may have a more noticeable effect on us than would be experienced by a larger institution that is able to spread these risks of unfavorable local economic conditions across a large number of diversified economies. Strong competition within our market areas may limit our growth and profitability. We face numerous competitors in both our community banking and mortgage banking operations in the Charlotte and North Georgia regions, which are our primary market areas.We compete for loan and deposit growth with large banks that have a regional or a national presence, other community banks, savings and loan associations, credit unions, brokerage and insurance firms, and other nonbank businesses, such as retailers that engage in consumer financing activities. Price competition for loans and deposits might result in earning less on our loans and paying more on our deposits, which would reduce our net interest income. Competition also makes it more challenging to grow loans and deposits and to hire and retain experienced employees. Some of the institutions with which we compete have substantially greater resources and lending limits than we do and may offer services that we do not provide. Events that negatively impact the real estate market could hurt our business. A significant portion of our loan portfolio has real estate as a primary or secondary component of collateral. The real estate collateral in each case provides an alternate source of repayment in the event of default by the borrower and may deteriorate in value during the time the credit is extended. A continued weakening of the real estate market in our primary market areas could result in an increase in the number of borrowers that default on their loans and a reduction in the value of the collateral securing their loan.When we are required to liquidate the collateral securing a loan to satisfy the debt during a period of reduced real estate values, our earnings and shareholders’ equity are adversely affected. We have added a significant number of loans secured by real estate over the past five years from new relationships as we have entered new markets through acquisitions and de novo offices.As a result, our loan portfolio may not be as seasoned as the loan portfolios of our competitors in some of these new markets. Should local real estate markets continue to weaken, we could experience higher default rates resulting in increased levels of nonperforming loans, which would likely result in higher loan losses and reduced earnings. 10 Nonresidential real estate loans increase our exposure to credit risks. Over the last several years, we have increased our nonresidential real estate lending in order to improve the yield and reduce the duration of our assets.These loans may expose us to a greater risk of non-payment and loss than residential real estate loans because repayment often depends on the successful operations and earnings of the borrowers.Additionally, these loans typically involve larger loan balances to single borrowers or groups of related borrowers compared to residential real estate loans.If loans that are collateralized by real estate become troubled and the value of the real estate has been significantly impaired, then we may not be able to recover the full contractual amount of principal and interest that we anticipated at the time we originated the loan, which could cause us to increase our provision for loan losses and adversely affect our operating results and financial condition. If our nonperforming assets increase, our earnings will suffer. Nonperforming assets consist of nonaccrual loans, loans 90 or more days delinquent, and other real estate owned.Our nonperforming assets adversely affect our net income in the following ways: 1) we do not record interest income on nonaccrual loans or other real estate owned; 2) there are legal fees associated with the resolution of problem assets as well as carrying costs such as taxes, insurance and maintenance related to our other real estate owned; and 3) the resolution of nonperforming assets requires the active involvement of management, which can distract them from more profitable activities.As such, an increase in nonperforming assets will have an adverse effect on future earnings. If the Company’s allowance for loan losses is not sufficient to cover actual loan losses, then our earnings could decrease. We make various assumptions and judgments about the collectability of our loan portfolio, including the creditworthiness of our borrowers and the value of the real estate and other assets serving as collateral for the repayment of many of our loans. In determining the amount of allowance for loan losses, we review our loan loss and delinquency experience, we evaluate current local economic conditions, and we analyze the collateral position of our loan portfolio.If our assumptions are incorrect, our allowance for loan losses may not be sufficient to cover losses inherent in our loan portfolio, resulting in increases to our loan loss allowance. Material additions to our loan loss allowance would materially decrease our net income.In addition, federal regulators periodically review our allowance for loan losses and may require us to increase our provision for loan losses or recognize additional loan charge-offs. Any increase in our allowance for loan losses or loan charge-offs as required by these regulatory authorities could have a material adverse effect on our financial condition and results of operations. The Dodd-Frank Act, among other things, created a new Consumer Financial Protection Bureau, tightened capital standards and will continue to result in new laws and regulations that are expected to increase our costs of operations. The Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) is significantly changing the current bank regulatory structure and affects the lending, deposit, investment, trading and operating activities of financial institutions and their holding companies. The Dodd-Frank Act eliminated the primary federal regulator for Citizens South Banking Corporation and Citizens South Bank, which are now regulated by the Federal Reserve and the OCC, respectively.The Dodd-Frank Act requires various federal agencies to adopt a broad range of new implementing rules and regulations, and to prepare numerous studies and reports for Congress. The federal agencies are given significant discretion in drafting the implementing rules and regulations, and consequently, many of the details and much of the impacts of the Dodd-Frank Act may not be known for many months or years.However, it is expected that the legislation and implementing regulations may materially increase our operating and compliance costs. The Dodd-Frank Act requires minimum leverage, or Tier 1capital, and risk-based capital requirements for bank and savings and loan holding companies that are no less than those applicable to banks, which will exclude certain instruments that previously have been eligible for inclusion by bank holding companies as Tier 1 capital, such as trust preferred securities (“TPS”).TPS issued before May 19, 2010 by a bank holding company that had total assets of less than $15 billion as of December 31, 2009 are permanently grandfathered. The Company’s $15 million of TPS will be grandfathered under this legislation. 11 Effective July 21, 2011 is a provision of the Dodd-Frank Act that eliminates the federal prohibitions on paying interest on demand deposits, thus allowing businesses to have interest bearing checking accounts. Depending on competitive responses, this significant change to existing law could have an adverse impact on our interest expense. The Dodd-Frank Act also broadens the base for FDIC deposit insurance assessments. Assessments will now be based on the average consolidated total assets less tangible equity capital of a financial institution, rather than deposits. The Dodd-Frank Act also permanently increases the maximum amount of deposit insurance for banks, savings institutions and credit unions to $250,000 per depositor, retroactive to January1, 2009, and noninterest bearing transaction accounts have unlimited deposit insurance through December31, 2012.The legislation also increases the required minimum reserve ratio for the Deposit Insurance Fund, from 1.15% to 1.35% of insured deposits, and directs the FDIC to offset the effects of increased assessments on depository institutions with less than $10 billion in assets. In addition, the Dodd-Frank Act created a new Consumer Financial Protection Bureau with broad powers to supervise and enforce consumer protection laws.The Consumer Financial Protection Bureau has broad rule-making authority for a wide range of consumer protection laws that apply to all banks and savings institutions, including the authority to prohibit “unfair, deceptive or abusive” acts and practices.Banks and savings institutions with $10 billion or less in assets, like Citizens South Bank, will continue to be examined by their applicable bank regulators.The new legislation also weakens the federal preemption available for national banks and federal savings banks, and gives state attorneys general the ability to enforce applicable federal consumer protection laws. The Dodd-Frank Act requires publicly traded companies to give common stockholders a non-binding vote on executive compensation and so-called “golden parachute” payments. It also provides that the listing standards of the national securities exchanges shall require listed companies to implement and disclose “clawback” policies mandating the recovery of incentive compensation paid to executive officers in connection with accounting restatements. The legislation also directs the FRB to promulgate rules prohibiting excessive compensation paid to bank holding company executives. Future legislative or regulatory actions responding to financial and market weakness could affect us adversely. In response to the financial crises affecting the banking system and financial markets, the U.S. Congress has passed laws and the U.S. Treasury has promulgated programs designed to purchase assets from, provide equity capital to, and guarantee the liquidity of the financial services industry.However, there can be no assurance that actions of the U.S. Government, Federal Reserve and other governmental and regulatory bodies for the purpose of stabilizing the financial markets will achieve the intended effect.The potential exists for additional federal or state laws and regulations regarding lending and funding practices and liquidity standards, and bank regulatory agencies are expected to be active in responding to concerns and trends identified in examinations, and the issuance of many formal enforcement orders is expected.Actions taken to date, as well as potential actions, may not have the beneficial effects that are intended, particularly with respect to the extreme levels of volatility and limited credit availability currently being experienced.In addition, new laws, regulations, and other regulatory changes will increase our costs of regulatory compliance and of doing business, and otherwise affect our operations.New laws, regulations, and other regulatory changes, along with negative developments in the financial services industry and the credit markets, may significantly affect the markets in which we do business, the markets for and value of our loans and investments, and our ongoing operations, costs and profitability. Changes in interest rates could adversely affect the Company’s financial condition and results of operations. Citizens South Banking Corporation’s results of operations and financial condition are affected by changes in interest rates. The Company’s results of operations depend substantially on net interest income, which is the difference between the interest income earned on interest-earning assets and the interest expense paid on interest-bearing liabilities.Because the Company’s interest-earning assets generally reprice or mature more quickly than interest-bearing liabilities, a decrease in interest rates generally could result in a decrease in the Company’s net interest income.We are also subject to reinvestment risk associated with changes in interest rates. Changes in interest rates may affect the average life of loans and mortgage-related securities. Decreases in interest rates can result in increased prepayments of loans and mortgage-related securities, as borrowers refinance to reduce borrowing costs. Under these circumstances, the Company is subject to reinvestment risk to the extent that it is unable to reinvest the cash received from such prepayments at rates that are comparable to the rates on existing loans and securities.Additionally, increases in interest rates may decrease loan demand and make it more difficult for borrowers to repay adjustable rate loans. 12 Changes in interest rates also affect the value of Citizens South Banking Corporation’s interest-earning assets, and in particular, its securities portfolio.Generally, the value of securities fluctuates inversely with changes in interest rates.Unrealized losses on securities available for sale, net of tax, are reported as a separate component of shareholders’ equity. As such, decreases in the fair value of securities available for sale resulting from increases in market interest rates, would have an adverse effect on shareholders’ equity. Historically low interest rates may adversely affect our net interest income and profitability. During the past three years it has been the policy of the Federal Reserve to maintain interest rates at historically low levels through its targeted federal funds rate and the purchase of mortgage-backed securities. As a result, market rates on the loans we have originated and the yields on securities we have purchased have been at lower levels than available prior to 2008. As a general matter, our interest-bearing liabilities reprice or mature more quickly than our interest-earning assets, which has been one factor contributing to the increase in our interest rate spread as interest rates decreased.However, our ability to lower our interest expense will be limited at these interest rate levels while the average yield on our interest-earning assets may continue to decrease. The Federal Reserve Board has recently indicated its intention to maintain low interest rates until at least late 2014.Accordingly, our net interest income may be adversely affected and may even decrease, which may have an adverse effect on our profitability. The Standard & Poor’s downgrade in the U.S. government’s sovereign credit rating, and in the credit ratings of instruments issued, insured or guaranteed by certain related institutions, agencies and instrumentalities, could result in risks to Citizens South Banking Corporation and general economic conditions that we are not able to predict. On August 5, 2011, Standard & Poor’s downgraded the U.S. long-term debt rating from its AAA rating to AA+.On August 8, 2011, Standard & Poor's downgraded the credit ratings of certain long-term debt instruments issued by Fannie Mae and Freddie Mac and other U.S. government agencies linked to long-term U.S. debt. Instruments of this nature are key assets on the balance sheets of financial institutions, including Citizens South Bank.These downgrades could adversely affect the market value of such instruments, and could adversely impact our ability to obtain funding that is collateralized by affected instruments, as well as affecting the pricing of that funding when it is available. We cannot predict if, when or how these changes to the credit ratings will affect economic conditions. These ratings downgrades could result in a significant adverse impact to Citizens South Banking Corporation, and could exacerbate the other risks to which we are subject, including those described above. We may face risks with respect to future expansion. As a strategy, we have sought to increase the size of our operations by actively pursuing business development opportunities. We may seek whole bank or branch acquisitions in the future. Acquisitions and mergers involve a number of risks, including: · the time and costs associated with identifying and evaluating potential acquisitions and merger partners; · the ability to finance an acquisition and possible ownership and economic dilution to existing stockholders; · diversion of management’s attention to the negotiation of a transaction, and the integration of the operations and personnel of the acquired institution; · the incurrence and possible impairment of goodwill associated with an acquisition and possible adverse short-term effects on results of operations; and · the risk of loss of key employees and customers. We may incur substantial costs to expand, and such expansion may not result in the levels of profits we seek.Integration efforts for any future mergers and acquisitions may not be successful and following any future merger or acquisition, after giving it effect, we may not achieve financial results comparable to or better than our historical experience. 13 The loss of key personnel may adversely affect us. Our success is, and expected to remain, highly dependent on our senior management team and key officers. As a community bank, our management’s extensive knowledge of and relationships in the community generate a significant portion of our business.Successful execution of our business strategy will continue to place significant demands on our management and the loss of any such person’s services may adversely affect our growth and profitability. Our trading volume is low compared with larger financial institutions. The trading volume in the Company’s stock is comparable to other similarly-sized banks.However, this trading volume is low compared with larger financial institutions.As such, the liquidity of the Company’s stock is more limited than other companies which may adversely affect the price at which shares of our common stock may be sold. Our information systems may experience a security breach, computer virus, or disruption of service. Citizens South Bank relies heavily on communications and information systems to conduct its business, and provides its customers the ability to bank online. Our network could become vulnerable to unauthorized access, computer viruses, phishing schemes and other security problems. Citizens South Bank may be required to spend significant capital and other resources to protect against the threat of security breaches and computer viruses, or to alleviate problems caused by security breaches or viruses. To the extent that Citizens South Bank’s activities or the activities of its customers involve the storage and transmission of confidential information, security breaches and viruses could expose Citizens South Bank to claims, litigation and other possible liabilities. Any failure, interruption, or breach in security or operational integrity of its systems could also result in failures or disruptions in our general ledger, deposit, loan, and other systems, and could subject us to additional regulatory scrutiny.Any inability to prevent security breaches or computer viruses could also cause existing customers to lose confidence in Citizens South Bank’s systems and could adversely affect its reputation and its ability to generate deposits. A substantial decline in the value of our FHLB common stock may adversely affect our financial condition. We own common stock of the FHLB of Atlanta in order to qualify for membership in the FHLB system, which enables us to borrow funds under the FHLB advance program.Recent published reports indicate that certain member banks of the FHLB system may be subject to asset quality risks that could result in materially lower regulatory capital levels.In an extreme situation, it is possible that the capitalization of a FHLB, including the FHLB of Atlanta, could be substantially diminished.Consequently, given that there is no market for our FHLB of Atlanta common stock, we believe that there is a risk that our investment could be deemed other than temporarily impaired at some time in the future.If this occurs, it would adversely affect our results of operations and financial condition. Declines in the value of certain investment securities could require write-downs, which would reduce our earnings. A number of factors, or combinations of factors, could cause us to conclude in one or more future reporting periods that an unrealized loss that exists with respect to these securities constitutes an impairment that is other than temporary. These factors include, but are not limited to, failure to make scheduled interest payments, an increase in the severity of the unrealized loss on a particular security, an increase in the continuous duration of the unrealized loss without an improvement in value, or changes in market conditions and/or industry or issuer specific factors that would render us unable to forecast a full recovery in value. An other-than-temporary impairment write-down would reduce our earnings. 14 Various factors may make takeover attempts more difficult to achieve. Provisions of the Company’s certificate of incorporation and bylaws, federal regulations, Delaware law and various other factors may make it more difficult for companies or persons to acquire control of Citizens South Banking Corporation without the consent of its Board of Directors.As a Citizens South Banking Corporation stockholder, you may want a takeover attempt to succeed because, for example, a potential acquirer could offer a premium over the then-prevailing price of Citizens South Banking Corporation’s common stock.The factors that may discourage takeover attempts or make them more difficult include: Certificate of incorporation and statutory provisions.Provisions of the certificate of incorporation and bylaws of Citizens South Banking Corporation and Delaware law may make it more difficult and expensive to pursue a takeover attempt that management opposes.These provisions also would make it more difficult to remove Citizens South Banking Corporation’s current Board of Directors or management, or to elect new directors.These provisions include limitations on voting rights of beneficial owners of more than 10% of its common stock, supermajority voting requirements for certain business combinations and the election of directors to staggered terms of three years.The Company’s bylaws also contain provisions regarding the timing and content of shareholder proposals and nominations and qualification for service on the Board of Directors. Required change in control payments and issuance of stock options and recognition plan shares.Citizens South Banking Corporation has entered into employment agreements and change of control agreements with certain executive officers, which will require payments to be made to them in the event their employment is terminated following a change in control of Citizens South Banking Corporation or Citizens South Bank.Citizens South Banking Corporation also has adopted plans to permit additional issuances of stock options and recognition plan shares to key employees and directors that will require payments to them in connection with a change in control of Citizens South Banking Corporation.These payments will have the effect of increasing the costs of acquiring the Company, thereby discouraging future takeover attempts. The pre-tax gain we recorded upon the acquisition of New Horizons Bank is a preliminary amount and could be decreased. We accounted for the New Horizons Bank acquisition under the purchase method of accounting, recording the acquired assets and liabilities of New Horizons Bank at fair value based on preliminary purchase accounting adjustments.Determining the fair value of assets and liabilities, particularly illiquid assets and liabilities, is a complicated process involving a significant amount of judgment regarding estimates and assumptions.Based on the preliminary adjustments made, the fair value of the assets we acquired exceeded the fair value of the liabilities assumed which resulted in an initial $4.4 million pre-tax gain for our company.Under purchase accounting, we have up to one year after the acquisition to finalize the fair value adjustments, meaning that until then we could materially adjust the preliminary fair value estimates of New Horizons Bank’s assets and liabilities based on new or updated information.Such adjustments could reduce the extent by which the assets acquired exceeded the liabilities assumed and would result in a decrease to the pre-tax gain that we recorded as of the acquisition date. We may incur losses on acquired loans that are materially greater than we originally projected. Both Bank of Hiawassee and New Horizons Bank had a significant amount of deteriorating and nonperforming loans that ultimately led to the closure of the banks.When we placed our bid with the FDIC to assume the assets and liabilities of these banks, we estimated an amount of future loan losses that we believed would occur and factored those expected losses into our bid amount.Estimating loan losses on an entire portfolio of loans is a difficult process that is dependent on a significant amount of judgment and estimates, especially for loan portfolios that have a high concentration of deteriorating and nonperforming loans like the loan portfolios that were acquired in these FDIC-assisted transactions.If we materially underestimated the extent of those losses, it could result in additional losses that would be reflected in the Company’s provision for loan losses. 15 We may experience difficulty in managing the loan and other real estate owned portfolios acquired from Bank of Hiawassee and New Horizons Bank within the limits of the loss protection provided by the FDIC. In connection with the Bank’s FDIC-assisted acquisitions of Bank of Hiawassee and New Horizons Bank, Citizens South Bank entered into loss-sharing agreements with the FDIC that covered approximately $231.1 million of Bank of Hiawassee’s loans and approximately $82.6 million of New Horizons Bank’s loans and other real estate owned. Citizens South Bank will share in the losses, which begin with the first dollar of loss incurred, of the assets covered by the loss-sharing agreements, which include residential mortgage loans and nonresidential loans (collectively referred to as “covered loans”). Pursuant to the terms of the Bank of Hiawassee loss-sharing agreements, the FDIC is obligated to reimburse Citizens South Bank 80% of eligible losses of up to $102 million with respect to covered loans. The FDIC will reimburse Citizens South Bank for 95% of eligible losses in excess of $102 million with respect to covered loans. Citizens South Bank has a corresponding obligation to reimburse the FDIC for 80% or 95%, as applicable, of eligible recoveries with respect to covered loans. Pursuant to the terms of the New Horizons Bank loss-sharing agreements, the FDIC is obligated to reimburse Citizens South Bank 80% of eligible losses with respect to covered assets. Citizens South Bank has a corresponding obligation to reimburse the FDIC for 80% of eligible recoveries with respect to covered loans. Although we have expertise in asset resolution, we cannot guarantee that we will be able to adequately manage the covered loan portfolios within the limits of the loss protection provided by the FDIC. We may engage in additional FDIC-assisted transactions, which could present additional risks to our business. We may have opportunities to acquire the assets and liabilities of additional failed banks in FDIC-assisted transactions. We would be subject to many of the same risks that exist with respect to our acquisition of Bank of Hiawassee.In addition, because FDIC-assisted transactions are structured in a manner that do not allow us the time and access to information normally associated with preparing for and evaluating a negotiated acquisition, we may face additional risks in FDIC-assisted transactions, including additional strain on management resources, management of problem loans, problems related to integration of personnel and operating systems and impact to our capital resources requiring us to raise additional capital. We may not be successful in overcoming these risks or any other problems encountered in connection with FDIC-assisted transactions. Our inability to overcome these risks could have a material adverse effect on our business, financial condition and results of operations. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES At December 31, 2011, the Company operated 21 full-service branch offices located in North Carolina, South Carolina, and Georgia.There were 16 full-service branch offices located in the Charlotte region. Twelve of these offices were owned by the Company including offices located in the North Carolina counties of Gaston (7), Rowan (2), Iredell (2) and Union (1).The remaining four offices, which were located in Monroe, Indian Trail, and Charlotte, North Carolina and Rock Hill, South Carolina, were leased.The Company also operated five full-service branch offices in North Georgia.These offices are all owned by the Company and are located in the Georgia counties of Fannin (1), Union (1), Gilmer (1) and Towns (2).Management considers the facilities to be well maintained and suitable for present operations. ITEM 3. LEGAL PROCEEDINGS Periodically there have been various claims and lawsuits involving the Company or the Bank, such as claims to enforce liens, condemnation proceedings on properties in which we hold security interests, claims involving the making and servicing of real property loans and other issues incident to our business. In the opinion of management, we are not a party to any pending legal proceedings that we believe would have a material adverse effect on the financial condition, operations, or cash flows of the Company or the Bank. 16 ITEM 4. MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON STOCK, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s common stock is listed on the Nasdaq Global Market under the ticker symbol “CSBC.” Price and volume information is contained in The Wall Street Journal and other daily newspapers in the Nasdaq section under the Global Market System listings. Market makers in the Company’s common stock include Keefe, Bruyette & Woods, Inc., Sandler O’Neill & Partners, Howe Barnes Investments, Inc., Sterne, Agee, and Leach, Inc., Stifel Nicholas & Co., Fig Partners LLC, and others.As of February 14, 2012, the Company had 1,499 stockholders of record (excluding the number of persons or entities holding stock in street name through various brokerage firms), and 11,508,750 shares outstanding. The following table sets forth quarterly closing market sales price ranges for the common stock and the cash dividend declared per share for the Company’s common stock over the past two years. Year Ending December 31, 2011 Year Ending December 31, 2010 Quarter High Low Dividend High Low Dividend 1st $ 2nd 3rd 4th Dividend Policy.The Company’s common stockholders are entitled to receive cash dividends as the Board of Directors authorizes at the Board’s discretion.The Board of Directors considers the Company’s current and projected earnings as well as the Company’s capital levels on a quarterly basis to determine the amount of the quarterly dividend to be paid to the common stockholders.Based on this analysis, the Board of Directors lowered the quarterly dividend paid to common stockholders from $0.04 per share to $0.01 per share in the fourth quarter of 2010 due to lower earnings resulting from increased loan loss reserves.The Company has paid a cash dividend each year since converting from a mutual to stock form of ownership. We intend to continue to pay such quarterly cash dividends if such dividends are considered to be in the best interests of the common stockholders and if such payments will allow the Bank to maintain its capital status as “well capitalized” under applicable banking regulations. Recent Sales of Unregistered Securities.Not applicable. Repurchases of Equity Securities.There were no repurchases of equity securities during the year ended December 31, 2011.The most recent repurchase authorization was granted by the Board of Directors in June 2008, for the repurchase of up to 220,500 shares, or approximately 2.7% of the Company’s then outstanding shares of common stock.As of December 31, 2011, the Company had repurchased a total of 10,477 shares at an average price of $7.13 per share and had 210,023 shares remaining to be repurchased under this plan. 17 ITEM 6. SELECTED FINANCIAL DATA The following table presents selected information concerning the financial position of Citizens South Banking Corporation and its subsidiaries as of and for the dates indicated. Table 1 - Selected Consolidated Financial Information and Other Data (Dollars in thousands, except per share and nonfinancial data) At or for the years ended Summary of Operations: Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after loan loss provision Noninterest income Noninterest expense Net income (loss) before income taxes ) ) Income tax expense (benefit) ) ) Net income (loss) ) Dividends on preferred stock 54 - Net income (loss) available to common shareholders $ ) $ $ ) $ $ Per Common Share Data: Net income (loss): Basic $ ) $ $ ) $ $ Diluted ) ) Weighted average shares outstanding: Basic Diluted End of year shares outstanding Cash dividends paid $ Dividend payout ratio NM % NM % % Book value Tangible book value Selected End of Year Balances: Total assets $ Loans, net of deferred fees and costs Allowance for loan losses Investment securities Deposits Shareholders' equity Selected Average Balances: Total assets $ Loans, net of deferred fees and costs Investment securities Deposits Shareholders' equity Selected Financial Performance Ratios: Return on average assets(1)(2) -0.12
